[FRANKLIN TEMPLETON LETTERHEAD] December 6, 2011 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Franklin Alternative Strategies Funds (the “Registrant”) Initial Registration Statement on Form N-1A Dear Sir or Madam: On behalf of the Registrant, and pursuant to Section 8 of the Investment Company Act of 1940, as amended (the “1940 Act”), please find transmitted herewith for filing via the EDGAR system the Registrant’s initial Registration Statement on Form N-1A (the “Registration Statement”). The Registrant is a statutory trust organized under the laws of the State of Delaware. In addition to the Registration Statement, the Registrant has filed via EDGAR its Notification of Registration on Form N-8A. The Registrant will operate as an open-end, management investment company, and initially intends to issue two series of shares, each with a single class of shares: (i) Franklin Pelagos Commodities Strategy Fund and (ii) Franklin Pelagos Managed Futures Strategy
